Spencer, J.
The reversal of the judgment could not affect the administratrix who had bona fide paid out the funds in obedience thereto. Whatever rights appellants have would be 'against the creditors who have been paid, but these creditors are not before us The real estate has not been sold. It still belongs to the succession subject to partition among the heirs. If the administratrix had charged herself with its inventoried value, she would by the next stroke of the pen have credited herself with the same sum as value of unsold property. The proper parties to the appeal are wanting.

Appeal dismissed.